                                   1

                                   2

                                   3                                  UNITED STATES DISTRICT COURT

                                   4                                 NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6     JERRY F. STANLEY,                                  Case No. 18-cv-05323-JST (PR)
                                                        Plaintiff,
                                   7
                                                                                            ORDER OF DISMISSAL
                                                 v.
                                   8

                                   9     ROD DAVIS, et al.,
                                                        Defendants.
                                  10

                                  11

                                  12          On August 20, 2018, plaintiff, a California death row inmate at San Quentin State Prison
Northern District of California
 United States District Court




                                  13   (“SQSP”) proceeding pro se, filed this civil rights action pursuant to 42 U.S.C. § 1983 in the

                                  14   United States District Court for the Eastern District of California. ECF No. 1. The Eastern

                                  15   District transferred the action to this District. ECF No. 3. On August 29, 2018, the Clerk notified

                                  16   plaintiff that he had neither paid the filing fee nor completed an application to proceed in forma

                                  17   pauperis (“IFP”). ECF No. 5. The Clerk mailed plaintiff the Court’s prisoner IFP form along with

                                  18   the deficiency notice, as well as a stamped return envelope and instructions for completing the IFP

                                  19   form. See id. The notice informed him that the case would be dismissed if he did not either pay

                                  20   the filing fee or file a completed IFP application within 28 days. See id.

                                  21          On September 18, 2018, the Clerk’s IFP notice was returned as undeliverable. See ECF

                                  22   No. 9. SQSP provided no notation as to why the mail was undeliverable. See id. The Court made

                                  23   two additional attempts to send plaintiff a copy of the prisoner IFP form, and both times the mail

                                  24   was returned as undeliverable. See ECF Nos. 12, 13.

                                  25          On November 29, 2018, the Court entered an order directing the SQSP Litigation

                                  26   Coordinator to provide a clearer record of why court mail was being returned. ECF No. 14. The

                                  27   Court also directed the Litigation Coordinator to notify the Court whether plaintiff had accepted

                                  28   his copy of the November 29, 2018 order and, if not, what reasons he gave for refusing to accept.
                                   1   Plaintiff was advised that refusal to accept his legal mail could result in a dismissal for failure to

                                   2   prosecute pursuant to Federal Rule of Civil Procedure 41(b).

                                   3            Plaintiff’s copy of the November 29, 2018 order was returned as undeliverable on

                                   4   December 27, 2018 with the notation that the letter had been opened in plaintiff’s presence. See

                                   5   ECF No. 17. The Litigation Coordinator has provided a response to the order through the

                                   6   California Attorney General’s Office. See ECF No. 19. According to the response, SQSP

                                   7   correctional officer B. Houghton, who reports he has a good relationship with plaintiff,

                                   8   investigated the matter. ECF No. 19-1 at 2. Officer Houghton reports that plaintiff has a practice

                                   9   of refusing mail “(i) if the mail is being delivered by a correctional officer whom Plaintiff does not

                                  10   know or does not trust, and/or (ii) because Plaintiff believes that the mail that is being delivered to

                                  11   him has been tampered with.” Id. at 3. After Officer Houghton interviewed plaintiff in

                                  12   connection with his refusal to accept court mail in this case, plaintiff gave Officer Houghton a
Northern District of California
 United States District Court




                                  13   letter that states that “one [order] returned from U.S. Dist[rict] Court S.F. [was] returned twice.”

                                  14   Id. at 5 (emphasis in original). The letter also states that legal mail was “at least 3 or 4 times

                                  15   ‘opened by mistake, signed Green’” and that “[i]t is absolutely always new guards doing legal

                                  16   mail that there are problems. The mailroom supervisor Fernandez-Reyes is a constant

                                  17   problem . . . . It is always the mailroom and/or new guards creating these constant problems.” Id.

                                  18   (emphasis in original). Plaintiff includes, “I have never ever had any problems with legal mail

                                  19   Officers Houghton, Officers Ulrich or Guttig.” Id.

                                  20            Although the language of plaintiff’s letter is not entirely clear, it does show that plaintiff

                                  21   has received mailed items sent by this Court, and that plaintiff has refused to accept them based on

                                  22   his belief that the items were opened by mailroom staff. Plaintiff is advised that prison officials

                                  23   may open and inspect mail to a prisoner from courts outside the prisoner’s presence because mail

                                  24   from courts, as opposed to mail from a prisoner’s lawyer, is not “legal mail.” Hayes v. Idaho

                                  25   Correctional Center, 849 F.3d 1204, 1211 (9th Cir. 2017); Keenan v. Hall, 83 F.3d 1083, 1094

                                  26   (9th Cir. 1996), amended, 135 F.3d 1318 (9th Cir. 1998). With rare exceptions, correspondence

                                  27   from a court to a litigant is a public document. See Martin v. Brewer, 830 F.2d 76, 78 (7th Cir.

                                  28   1987).
                                                                                            2
                                   1           This case has been pending for almost four months and, because of plaintiff’s refusal to

                                   2   accept legal mail, is not even past the most preliminary step of having a complete IFP application

                                   3   on file. Accordingly, the action is DISMISSED without prejudice for plaintiff’s failure to respond

                                   4   to the Court’s IFP orders and for failure to prosecute under Federal Rule of Civil Procedure 41(b).

                                   5   Because this dismissal is without prejudice, plaintiff may move to reopen the action. Any such

                                   6   motion must contain a complete IFP application, or full payment for the $400.00 filing fee.

                                   7           Finally, the Court notes that the complaint is missing page 2 from the court’s civil rights

                                   8   complaint form. Accordingly, any motion to reopen must also contain a complete complaint form.

                                   9   Plaintiff must answer all the questions on the form in order for the action to proceed.

                                  10           The Clerk shall include a blank civil rights complaint form and a prisoner IFP form with a

                                  11   copy of this order to plaintiff.

                                  12           The Clerk is further directed to terminate all motions, enter judgment, and close the file.
Northern District of California
 United States District Court




                                  13           IT IS SO ORDERED.

                                  14   Dated: January 16, 2019
                                                                                        ______________________________________
                                  15
                                                                                                      JON S. TIGAR
                                  16                                                            United States District Judge

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         3
